Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. An apparatus comprising at least one memory, instructions, and processor circuitry to execute the instructions to at least populate a list with first characteristic datasets obtained from a first plurality of images representative of an environment during a first period of time of a media presentation, respective ones of the first characteristic datasets representative of corresponding faces detected in the environment during the first period of time, limit a number of the first characteristic datasets stored in the list for a first location represented in the first plurality of images, perform comparisons of the first characteristic datasets to each other to determine a first number of unique faces in the environment during the first period of time, the comparisons limited to the first characteristic datasets obtained during the first period of time, delete the first characteristic datasets from the list after the first period of time has ended, and re-populate the list with second characteristic datasets obtained from a second plurality of images representative of the environment during a second period of time of the media presentation, the second period of time subsequent to the first period of time, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
09/08/2022